DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of November 25, 2019.  Claims 1-20 are presented for examination, with Claims 1, 11, and 16 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0057820 (“Wang”) in view of U.S. Patent Publication No. 2012/0120690 (“Murai”) and further in view of U.S. Patent Publication No. 2020/0271292 (“White”).
	Regarding Claim 1, Wang discloses a light emitting diode fixture (Fig. 3; [0021]) comprising: 
	receiving an input signal from a constant current network (S) that has a voltage in a range from a first voltage value (12) to a second voltage value (14); 
	an LED load (3); 

	a conversion circuit (autotransformer 1) coupled to the LED driver circuit (21), the conversion circuit (1) configured to output an electrical signal (output of autotransformer 1) in response to the input signal from the constant current network (12, 14), the electrical signal having a voltage that is between the third voltage (112) value and the fourth voltage value (113).
	Wang discloses a conversion circuit in the form of a step-down autotransformer; accordingly, Wang fails to disclose that the third voltage (113 in Fig. 3 of Wang) is greater that the first voltage (12).
	However, Murai teaches a conversion circuit in the form of a step-up autotransformer (Fig. 26); accordingly, Murai teaches that the third voltage (5) is greater than the first voltage (3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the conversion circuit in the form of an autotransformer as disclosed by Wang, in the form of a step-up autotransformer as taught by Murai, in order to increase the transformation of the output voltage to up to five times the input voltage, as evidenced by Murai ([0136], lines 19-23).
	The combination of Wang in view of Murai fails to teach an electrical connector between the constant current network and the conversion circuit.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the LED fixture as taught by the combination of Wang in view of Murai, with the connector as taught by White, in order to streamline the replacement of the driver device, as evidenced by White ([0003]).

	Regarding Claim 2, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein the third voltage value (5 in Fig. 26 of Murai) is greater than the second voltage value (6 in Fig. 26 of Murai).

	Regarding Claim 3, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein the conversion circuit comprises a transformer coupled to the electrical connector (1 in Fig. 26 of Murai).

	Regarding Claim 4, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein the transformer is an autotransformer (1 in Fig. 26 of Murai).

	Regarding Claim 5, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein the input signal from the constant current 

	Regarding Claim 6, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein the electrical connector (114 in White) is configured to receive the input signal from a transformer to which the LED fixture is coupled (transformer, not shown, than transforms high voltage to 120V to power the street light; [0049] of White).

	Regarding Claim 7, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein the LED fixture is configured to be coupled to a physical structure of a street lamp (Fig. 2 of White).

	Regarding Claim 8, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein a configuration of the conversion circuit is based on the LED load (autotransformer configuration is optimized for the LED load; [0014] of Murai).

	Regarding Claim 9, the combination of Wang in view of Murai and White, as applied to Claim 1, further teaches wherein the LED driver circuit is configured to operate on signals having a voltage between 120V and 277V ([0027], lines 13-14 of Wang).



	Regarding Claim 16, Wang discloses a light emitting diode fixture (Fig. 3; [0021]) comprising: 
	an LED load (3); 
	an LED driver circuit (2) coupled to the LED load (3); and 
	a circuit comprising an autotransformer (autotransformer 1) connected to the LED driver circuit (2), wherein an input of the autotransformer (111, 113) is configured to be coupled to a constant current network (12, 14 of S).
	Wang fails to disclose a step-up autotransformer.
	However, Murai teaches a step-up autotransformer (Fig. 26).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the circuit in the form of an autotransformer as disclosed by Wang, in the form of a step-up autotransformer as taught by Murai, in order to increase the transformation of the output voltage to up to five times the input voltage, as evidenced by Murai ([0136], lines 19-23).
	The combination of Wang in view of Murai fails to teach an electrical connector between the constant current network and the autotransformer.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the LED fixture as taught by the combination of Wang in view of Murai, with the connector as taught by White, in order to streamline the replacement of the driver device, as evidenced by White ([0003]).

	Regarding Claim 17, the combination of Wang in view of Murai and White, as applied to Claim 16, further teaches wherein the LED fixture is configured to be releasably coupled to an electrical lighting structure (114 of White is releasably coupled, as claimed; [0050]).

	Regarding Claim 18, the combination of Wang in view of Murai and White, as applied to Claim 16, further teaches wherein the LED driver circuit is configured to operate on signals having a voltage between 120V and 277V ([0027], lines 13-14 of Wang).

	Regarding Claim 19, the combination of Wang in view of Murai and White, as applied to Claim 16, further teaches wherein the electrical connector is configured to receive an input signal from a transformer to which the LED fixture is coupled 

	Regarding Claim 20, the combination of Wang in view of Murai and White, as applied to Claim 16, further teaches wherein a configuration of the autotransformer is based on the LED load (autotransformer configuration is optimized for the LED load; [0014] of Murai).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0057820 (“Wang”) in view of U.S. Patent Publication No. 2012/0120690 (“Murai”).
	Regarding Claim 11, Wang discloses a light emitting diode fixture (Fig. 3; [0021]) comprising: 
	an LED load (3); 
	an LED driver circuit (2) coupled to the LED load (3); and 
	a circuit (1) configured to receive an input signal (12, 14 of S) from a constant current network (S) and to output an output signal to the LED driver circuit (13, 14). 
	Wang fails to disclose a step-up circuit, wherein a minimum voltage of the input signal provided by the constant current network is below a minimum operating voltage of the LED driver circuit.
	However, Murai teaches a step-up circuit, wherein a minimum voltage of the input signal provided by the constant current network is below a minimum operating voltage of the LED driver circuit (step-up autotransformer shown in Fig. 26).


	Regarding Claim 12, the combination of Wang in view of Murai, as applied to Claim 11, further teaches wherein the step-up circuit comprises a transformer coupled to the constant current network (1 in Fig. 26 of Murai).

	Regarding Claim 13, the combination of Wang in view of Murai, as applied to Claim 11, further teaches wherein the transformer is an autotransformer (1 in Fig. 26 of Murai).

	Regarding Claim 14, the combination of Wang in view of Murai, as applied to Claim 11, further teaches wherein the LED fixture is configured to be coupled to a physical structure of a street lamp ([0021], lines 11-17 of Wang).

	Regarding Claim 15, the combination of Wang in view of Murai, as applied to Claim 11, further teaches wherein the LED driver circuit is configured to operate on signals having a voltage between 120V and 277V ([0027], lines 13-14 of Wang).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2020/0292161 (“Majewski”) relates to a lighting control circuit (Fig. 20).
	U.S. Patent Publication No. 2015/0108900 (“Maa”) relates to an add-on smart controller for a LED lighting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844